Citation Nr: 1732005	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to service-connected bilateral pes planus and ankle disabilities.

2.  Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected bilateral pes planus and ankle disabilities.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus and ankle disabilities.

4. Entitlement to service connection for a hip disability, to include as secondary to service-connected bilateral pes planus and ankle disabilities.


ORDER

Entitlement to service connection for osteoarthritis of the right knee, as secondary to service-connected bilateral pes planus, is granted.

Entitlement to service connection for osteoarthritis of the left knee, as secondary to service-connected bilateral pes planus, is granted. 


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's osteoarthritis of the right knee was caused by his service-connected bilateral pes planus.

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's osteoarthritis of the left knee was caused by his service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for osteoarthritis of the right knee, as secondary to service-connected bilateral pes planus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.310 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for osteoarthritis of the left knee, as secondary to service-connected bilateral pes planus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 (knees) and December 2013 (lumbar spine and hip) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The knee issues were previously remanded by the Board for additional development in October 2013.  

Although the Veteran requested a hearing, he withdrew that request in a July 2011 statement.  38 C.F.R. § 20.702(e). 

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) was also part of this appeal.  A November 2016 rating decision granted entitlement to a TDIU effective April 30, 2011.  According to the Veteran's January 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployablity, he last worked full-time on April 29, 2011.  Therefore, the Board finds that the November 2016 rating decision granted the Veteran's TDIU claim in full.  The claim will not be discussed further in this decision.

The issues of entitlement to service connection for a lumbar spine disability, and entitlement to service connection for a hip disability, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


Left and Right Knee Disabilities

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims regarding the Veteran's knees in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Veteran seeks service connection on both direct and secondary bases.  As the Board is granting his claims on secondary basis, direct service connection will not be discussed in this decision.  The Veteran contends that his service-connected bilateral pes planus and ankle disabilities altered his gait, which either caused or aggravated his knee disabilities.

Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

The question for the Board is whether the Veteran's current osteoarthritis of the right and left knees was caused or aggravated by his service-connected bilateral pes planus and ankle disabilities.

The Board finds that the most probative evidence of record establishes that it is at least as likely as not that the Veteran's right and left knee disabilities were caused by the service-connected bilateral pes planus altering his gait.

The record contains multiple negative VA etiological opinions.  A January 2009 VA examination did not address secondary service connection.  A May 2016 VA examination stated that there is nothing to suggest that pes planus causes osteoarthritis or meniscal tear, and there is nothing to suggest that pes planus aggravates osteoarthritis.  This opinion did not discuss the Veteran's contentions regarding altered gait.  A June 2016 addendum opinion stated that there is no mention of gait or alignment changed due to foot or ankle conditions, thus, it is less likely than not that the Veteran's bilateral knee condition is due to or aggravated by the foot/ankle conditions.  Unfortunately, this clarification opinion is based upon inaccurate facts.  Although an August 2012 treatment note observed normal gait, there are several notations indicating antalgic gait in the Veteran's VA treatment records, as well as in a January 2009 knee examination.  A December 2010 medical opinion from the Veteran's private treating physician attributed the altered gait to the Veteran's pes planus.  An opinion based upon an inaccurate factual premise is of limited probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  If the VA clinician intended to state that the altered gait noted in the Veteran's treatment records is not associated with the service-connected foot or ankle disabilities, this assertion was not supported by any rationale, meaning that the opinion is still inadequate.  

As noted above, a December 2010 medical opinion from the Veteran's private treating physician stated that functional impairment that can be attributed to pain, weakness, excess fatigability and incoordination has altered the Veteran's gait due to moderate pes planus, which in turn has either caused or aggravated arthritis of the Veteran's bilateral knees.  The Board recognizes that this opinion states generally that the pes planus "either caused or aggravated", leaving doubt as to which theory of entitlement it supports.  The Board will resolve this doubt in favor of the Veteran and interpret the December 2010 opinion as stating that the Veteran's pes planus altered his gait and caused his knee disabilities.  Therefore, in light of the VA treatment records showing multiple instances of altered gait, the Board finds that the December 2010 private medical opinion contains sufficient probative value to decide the Veteran's claims.  

Service connection is thus granted for osteoarthritis of the right and left knees as secondary to service-connected bilateral pes planus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

A September 2013 VA opinion regarding the Veteran's lumbar spine and hip is inadequate.  This opinion stated the disabilities were less likely than not related to the service-connected pes planus and ankle conditions.  As rationale, the examiner stated that the foot and ankle conditions began in the 1970s, while the back/hip conditions only started approximately three years ago, and the long length of time between the development of these conditions provide less evidence of a causal relationship.  The examiner also stated that foot/ankle conditions were less likely to promote degenerative changes to the back and left hip as there is great distance between the joints to associate with overcompensation, and that these issues are most likely due to direct trauma or injury in the recent past because imaging results show mild degenerative changes.  Upon remand, an opinion should be obtained that specifically addresses the Veteran's contention that altered gait caused the disabilities of the hip and back.

The claims folder should also be updated to include VA treatment records compiled since November 14, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Tennessee Valley Healthcare System and all associated outpatient clinics dated from November 14, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability is caused or aggravated by his service-connected bilateral pes planus and ankle disabilities?  The clinician is to specifically address the Veteran's contention that his pes planus and ankle disabilities altered his gait, which in turn either caused or aggravated his lumbar spine disability.

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability is caused or aggravated by his service-connected connected bilateral pes planus and ankle disabilities?  The clinician is to specifically address the Veteran's contention that his pes planus and ankle disabilities altered his gait, which in turn either caused or aggravated his left hip disability.

Any opinion offered must be supported by a complete rationale.  The clinician is advised that the Veteran's treatment records do indicate that he has an altered gait, including in his January 2009 VA knee examination, August 2010 VA foot examination, and a March 2008 private treatment record.  Please note that the December 2011 VA examination found that his ankle pain has been progressing over the past 10 years, and a September 2012 physical therapy note indicated insidious onset of foot and ankle pain since 1975.  

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		A. Budd, Associate Counsel

Copy mailed to: Disabled American Veterans

Department of Veterans Affairs


